    Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:1 of 14



     IT IS ORDERED as set forth below:




     Date: September 30, 2020


___________________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE

                                SOUTHERN DISTRICT OF GEORGIA
                                      Augusta Division


       IN RE:                                 )           Chapter 13 Case
                                              )           Number 19-11098
       DEONTAE M. MATTHEWS,                   )
                                              )
                   Debtor                     )
                                              )


                                     OPINION AND ORDER

                  This Order considers the proper interest rate a chapter 13

       debtor is required to pay to satisfy 11 U.S.C. §1325(b)(1)(A) 1 when

       he proposes to pay unsecured creditors in full while not committing

       all of his projected disposable income to his plan payments.               This

       is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(L) and the

       Court has jurisdiction pursuant to 28 U.S.C. §1334.                   For the

       following reasons, the Court concludes the proper interest rate is


        1  Unless otherwise noted all statutory references refer to title
        11 of the United States Code.
                                              1
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26    Page:2 of 14


                 the Till formulaic approach.          See Till v. SCS Credit Corp., 541

                 U.S. 465 (2004).

                                                FINDINGS OF FACT

                            According to Debtor’s chapter 13 means test, his annual

                 income is above the median income and therefore his disposable

                 income is determined by the means test.               See §§1325(b)(3) and

                 707(b)(2). According to his means test, Debtor’s monthly disposable

                 income is $1,708.43.       Dckt. No. 1 at 53.       His monthly net income

                 according to his bankruptcy schedules is $2,025.83.               Dckt. No. 1,

                 Sch. J.

                            Debtor   proposes    a   chapter   13   plan   with    monthly   plan

                 payments of $830.00, well below his monthly disposable income.

                 Dckt. No. 9.    His plan further proposes to pay his general unsecured

                 creditors in full or a pro rata share of $8,000.00, whichever is

                 greater, at 5% interest, for sixty months.           Dckt. No. 9, at ¶¶4(h)

                 and 15.

                             Because Debtor’s monthly disposable income of $1,708.43

                 on his means test and his net monthly income of $2,025.83 on his

                 Schedule J are more than the $830.00/month he proposes to pay into

                 his chapter 13 plan, the Chapter 13 Trustee (“Trustee”) objects to

                 confirmation of the plan arguing if Debtor opts to not commit all

                 of his projected disposable income into the plan, he must pay




AO 72A
                                                        2
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:3 of 14


                 interest to his unsecured creditors. 2            The Trustee contends the

                 proper interest rate should be the Till rate, namely prime plus an

                 appropriate risk factor.       Currently, the prime rate is 3.25%.

                            Debtor concedes, based upon this Court’s Barnes decision,

                 he must pay interest to his general unsecured creditors and proposes

                 a 5% interest rate.      Debtor’s Br., Dckt. No. 21; see In re Barnes,

                 528 B.R. 501, 503 (Bankr. S.D. Ga. 2015). Notwithstanding his offer

                 to pay interest at 5%, Debtor contends the federal judgment interest

                 rate (currently approximately 0.12%) is the proper rate under these

                 circumstances.     Debtor’s Br., Dckt. No. 21 at 9.

                                               CONCLUSIONS OF LAW

                            Pursuant to §1325(b) the Court may not confirm a chapter

                 13 bankruptcy plan over the objection of the trustee unless a debtor

                 pays unsecured creditors in full or devotes all his projected

                 disposable     income    to    his   bankruptcy    plan   payments.         See

                 §1325(b)(1)(A) and (B). 3       Debtor and Trustee agree Debtor is not




                 2  Trustee argues if Debtor’s monthly payments were increased to
                 $2,025.00, he would pay all his creditors in approximately 23
                 months. See Trustee’s Br., Dckt. No. 23 at 4.

                 3   Section 1325(b)(1) states:

                       (b)(1) If the trustee or the holder of an allowed
                       unsecured claim objects to the confirmation of the plan,
                       then the court may not approve the plan unless, as of the
                       effective date of the plan-


AO 72A
                                                        3
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26            Page:4 of 14


                 proposing to contribute all of his projected disposable income to

                 the plan, therefore the issue becomes whether the proposed plan

                 satisfies the provisions of §1325(b)(1)(A).

                            There is a spilt of authority on whether interest is

                 required    under    §1325(b)(1)(A)           and,   for     those   courts   requiring

                 interest, there is a further spilt on the appropriate interest rate.

                 See In re Barnes, 528 B.R. at 506 (requiring interest); In re

                 Cheatham,    2017    WL    5614910,      at    *1    (Bankr.    M.D.   Fla.   Nov.     20,

                 2017)(same); In re McKenzie, 516 B.R. 661, 664 (Bankr. M.D. Ga.

                 2014)(same); In re Braswell, 2013 WL 3270752, at *4 (Bankr. D. Or.

                 June 27, 2013)(same); In re Hight-Goodspeed, 486 B.R. 462, 465

                 (Bankr. N.D. Ind. 2012)(same); In re Parke, 369 B.R. 205, 208

                 (Bankr. M.D. Pa. 2007(same); contra In re Eubanks, 581 B.R. 583,

                 592   (Bankr.     S.D.    Ill.    2018)(interest        is    not    required);   In   re

                 Richall,    470    B.R.    245,    249   (Bankr.      D.N.H.     2012)(same);     In   re



                             (A) the value of the property to be distributed under
                             the plan on account of such claim is not less than
                             the amount of such claim; or

                             (B) the plan provides that all of the debtor's
                             projected disposable income to be received in the
                             applicable commitment period beginning on the date
                             that the first payment is due under the plan will be
                             applied to make payments to unsecured creditors
                             under the plan.

                 §1325(b)(1)(emphasis added).




AO 72A
                                                               4
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:5 of 14


                 Stewart–Harrel, 443 B.R. 219, 222–24 (Bankr. N.D. Ga. 2011)(same);

                 In re Ross, 375 B.R. 437, 444 (Bankr. N.D. Ill. 2007)(same).                The

                 courts    requiring     interest    have    considered     different     rates

                 including: interest calculated pursuant to the formula set out in

                 Till v. SCS Credit Corp., 541 U.S. 465 (2004)(adopting the formula

                 or prime-plus approach to determine the proper rate, commonly known

                 as the “Till” rate) and the federal judgment interest rate under 28

                 U.S.C. §1961. 4     Compare In re Braswell, 2013 WL 3270752, at *4

                 (Bankr. D. Or. June 27, 2013)(adopting Till rate), with In re Parke,

                 369 B.R. 205, 209 (Bankr. M.D. Pa. 2007)(applying the federal

                 judgment interest rate).

                            This Court previously followed the line of cases concluding

                 that interest must be paid under §1325(b)(1)(A) when an above median

                 debtor chooses not to satisfy §1325(b)(1)(B) and opts to retain a

                 portion of his monthly disposable income rather than devote it to




                 4   This section provides:

                       Interest shall be allowed on any money judgment in a civil
                       case recovered in a district court. Execution therefor may be
                       levied by the marshal, in any case where, by the law of the
                       State in which such court is held, execution may be levied for
                       interest on judgments recovered in the courts of the State.
                       Such interest shall be calculated from the date of the entry
                       of the judgment, at a rate equal to the weekly average 1-year
                       constant maturity Treasury yield, as published by the Board of
                       Governors of the Federal Reserve System, for the calendar week
                       preceding the date of the judgment.

                 28 U.S.C. §1961(a).

AO 72A
                                                        5
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26       Page:6 of 14


                 his bankruptcy plan.      See In re Barnes, 528 B.R. at 506.            The issue

                 raised in the current case is the appropriate interest rate.

                            Trustee argues the Till rate is most appropriate because

                 it reflects the financial reality.                 The Till rate is formulaic,

                 calculated by ”looking to the national prime rate, reported daily

                 in the press, which reflects the financial market's estimate of the

                 amount a commercial bank should charge a creditworthy commercial

                 borrower to compensate for the opportunity costs of the loan, the

                 risk of inflation, and the relatively slight risk of default” then

                 “adjust[ing]    the    prime    rate   accordingly      [by   considering]     such

                 factors as the circumstances of the estate, the nature of the

                 security, and the duration and feasibility of the reorganization

                 plan.”   Till, 541 U.S. at 479.        Prime is currently 3.25% and Trustee

                 argues a 1.5 to 3% increase above the prime rate is the appropriate

                 rate to compensate Debtor’s general unsecured creditors for their

                 risk over the life of the plan.

                            Conversely, Debtor argues the federal judgment interest

                 rate,    currently    0.12%,    is   the       appropriate   rate   contending   it

                 satisfies §1325(b)(1)(A) as it protects the time value of money

                 while preventing unsecured creditors from receiving a windfall and

                 preventing    an     absurd    result:     unsecured     creditors    potentially

                 receiving more interest than both secured and priority creditors.

                 Debtor argues this is more than an “unintended consequence,” rather




AO 72A
                                                            6
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26           Page:7 of 14


                 he contends it is absurd, ambiguous and inconsistent with the

                 Bankruptcy Code.        See Debtor’s Br., Dckt. No. 21 at 8-9.

                              For the following reasons, this Court concludes the Till

                 interest rate is the appropriate rate to satisfy the valuation

                 requirement of §1325(b)(1)(A) when an above median debtor opts to

                 pay his unsecured claims in full over time without devoting all of

                 his disposable income to his chapter 13 plan.                 In Till, the Supreme

                 Court adopted the formula approach to determine the appropriate

                 interest rate to pay a secured creditor whose claim was being

                 cramdowned to the value of its collateral in a chapter 13.                          See

                 Till, 541 U.S. at 478-79.            At the time of filing their petition,

                 the   Till    debtors    owed   a    creditor     $4,894.89     for   a    car   worth

                 $4,000.00.     See id. at 470.       In accordance with §506, the creditor’s

                 claim   was    cramdowned    to     the   value    of   the    car,   limiting      the

                 creditor’s secured claim to $4,000.00, with the remaining $894.89

                 balance being unsecured.            Id.   The Supreme Court was then tasked

                 with determining the proper interest rate to be paid on the secured

                 portion of the claim - - the rate of interest to ensure that the

                 payment to the secured creditor over the life of the plan would

                 have “a total ‘value, as of the effective date of the plan,’ that

                 equal[ed] or exceed[ed] the value of the creditor's allowed secured

                 claim,” thus satisfying §1325(a)(5)(B)(ii).                    Id. at 474.          The

                 Supreme Court concluded:




AO 72A
                                                           7
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26    Page:8 of 14


                            A debtor’s promise of future payments is worth
                            less than an immediate payment of the same total
                            amount because the creditor cannot use the money
                            right away, inflation may cause the value of the
                            dollar to decline before the debtor pays, and
                            there is always some risk of nonpayment.     The
                            challenge for bankruptcy courts reviewing such
                            repayment schemes, therefore is to choose an
                            interest rate sufficient to compensate the
                            creditor for these concerns.

                 Till, 541 U.S. at 474.

                            Although the Till interest rate was developed in the

                 context of a cramdown situation, its approach best represents the

                 appropriate time value of money and inherent risk of default in a

                 chapter 13 bankruptcy case.          Unsecured creditors arguably have a

                 higher risk exposure because they do not have collateral securing

                 their debt in the event of default, and their claims rank lower in

                 priority, thus delaying their receipt of payment.              When an above

                 median debtor opts to retain a portion of his disposable income,

                 the length of his plan increases, delaying repayment and potentially

                 increasing the risk of nonpayment.           The Till approach recognizes

                 the   financial    realities   and   risks   presented    in   a   chapter    13

                 bankruptcy and provides an interest rate consistent with market

                 conditions.     See In re Hight-Goodspeed, 486 B.R. 462, 465 (Bankr.

                 N.D. Ind. 2012) (“If a debtor would prefer to have a more flexible

                 or less rigorous budget it may choose to devote less than all of

                 its disposable income to the plan; but the price for doing so, and

                 thereby paying unsecured creditors over a longer period of time, is

AO 72A
                                                        8
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:9 of 14


                 that they must be paid in full with interest [because] interest

                 represents the time value of money and compensation for the risk of

                 default.”); In re Braswell, 2013 WL 3270752, at *5 (Bankr. D. Or.

                 June 27, 2013)(“If these funds are not saved, or employed in some

                 other manner protecting the creditors’ interest, their risk is

                 enhanced.”).

                            The Till rate properly puts the focus on the debtor and

                 “the circumstances of the estate, the nature of the security, and

                 the duration and feasibility of the reorganization plan.”                 Till,

                 541 U.S. at 478-79.     Furthermore, this interpretation is consistent

                 with similar language found in §1325(a) providing uniformity in

                 chapter 13 cases, as the provisions have been interpreted by this

                 Court to mean the same thing.         See In re Barnes, 528 B.R. at 506

                 (punctuation omitted)(“[T]he two phrases, ‘the value, as of the

                 effective date of the plan, of property to be distributed . . .’

                 and ‘as of the effective date of the plan - the value of property

                 to be distributed . . .’ . . . mean the same thing and both require

                 a present value calculation.        In re McKenzie, 516 B.R. at 664; In

                 re Hight-Goodspeed, 486 B.R. at 465 (In this court's opinion, the

                 meaning of those words is not changed by relocating the phrase ‘as

                 of the effective date of the plan.’).”); In re Engle, 496 B.R. 456,

                 468 (Bankr. S.D. Ohio 2013) (“Like §1325(a)(4), §1325(a)(5)(B)

                 refers to the value as of the effective date of the plan and thus

                 requires the use of a discount rate to determine the present value


AO 72A
                                                        9
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26                 Page:10 of 14


                  of a stream of payments.”)(emphasis in original); see also generally

                  §1191(c)(2)(using a similar statutory structure as §1325(b)(1));

                  but   see    In   re   Smith,        431     B.R.    607,     610      (Bankr.     E.D.N.C.

                  2010)(addressing       the     liquidation          analysis      of    §1325(a)(4)       and

                  finding it appropriate to use the federal judgment interest rate

                  citing the “legal rate” used in §726(a)(5)).

                              For the reasons this Court previously stated in Barnes,

                  requiring     interest       to    be   paid      when    a     debtor       chooses    under

                  §1325(b)(1) to not commit all of his disposable income to his plan

                  payments is not an unfair or absurd result.                     See In re Barnes, 528

                  B.R. at 507-08 (recognizing anomalies may occur but holding it is

                  not an absurd result given the time value of money, the delay of

                  payment over the length of the plan, and the higher risk of

                  nonpayment over the life of the plan); see Till, 541 U.S. at 474

                  (time value of money analysis); In re Hight-Goodspeed, 486 B.R. at

                  465   (“Since     interest        represents      the    time    value       of   money   and

                  compensation for the risk of default . . . the court sees nothing

                  untoward with such a result.”).

                              Even if the Till rate results in differences of treatment

                  between     priority     and       nonpriority       claimants         and    secured     and

                  unsecured    creditors,        this     is   not    an   absurd        or    unfair    result

                  considering the risk to unsecured creditors.                     See In re Barnes, 528

                  B.R. at 506 (citing In re McKenzie, 516 B.R. 661 (Bankr. M.D. Ga.

                  2014)(concluding that requiring interest under §1325(b)(1)(A) could


AO 72A
                                                               10
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26              Page:11 of 14


                  result in some anomalies but finding “there is ‘nothing untoward in

                  such a result, as interest represents the time value of money and

                  the risk of default.          As to the difference between priority and

                  nonpriority unsecured claims, the court attributes the disparate

                  effect on successive amendments to the Bankruptcy Code which have

                  created certain distortions.’”)).

                              Debtor argues the federal judgment interest rate is the

                  proper   rate   if    interest       is    required     to   be   paid   to    unsecured

                  creditors    when     a   debtor     chooses      to    retain    a   portion     of   his

                  disposable income.         In support of this argument, Debtor cites In re

                  Parke, 369 B.R. 205 (Bankr. M.D. Pa. 2007)(chapter 13 case); In re

                  Dow Corning Corp., 244 B.R. 678 (Bankr. E.D. Mich. 1999)(chapter 11

                  case); In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002)(same); In re

                  PG & E Corp., 610 B.R. 308 (Bankr. N.D. Ca. 2019)(same); In re

                  Godsey, 134 B.R. 865 (Bankr. M.D. Tenn. 1991)(solvent chapter 7

                  case)); In re Strong, 12 B.R. 221 (Bankr. W.D. Tenn. 1981); In re

                  Crotty, 11 B.R. 501 (Bankr. N.D. Tex. 1981); In re Architectural

                  Design, Inc., 59 B.R. 1019 (W.D. Va. 1986)(using 26 U.S.C. §6621

                  for   the    proper       interest        rate    for   priority      tax     claims    in

                  §1129(a)(9)). 5       The Court does not find these cases persuasive.


                  5   In response to Debtor’s argument in support of the federal
                  interest rate, the Trustee proposes the Georgia judgment interest
                  rate. See Trustee’s Brief, Dckt. No. 23 at 9; see O.C.G.A. §7-4-
                  12(a)(providing the Georgia judgment interest rate is the prime
                  rate published by the Board of Governors of the Federal Reserve
                  System on the day of the entry of judgment plus 3 percent). The

AO 72A
                                                               11
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:12 of 14


                  First, this Court respectfully disagrees with the analogy in In re

                  Parke that an allowed claim is like a federal judgment in this

                  context and while the Parke court acknowledges that Till found

                  §1325(a)(5)(B)(ii) to incorporate the principle of the time value

                  of money, it did not discuss why the Till formula approach is

                  inapplicable in the current situation.          See In re Parke, 369 B.R.

                  at 208.

                            The other cited cases involved chapter 7 and 11 cases

                  and/or were decided before, or omit detailed discussion of, Till in

                  this context.    Furthermore, in the chapter 7 liquidation analysis,

                  unsecured creditors may receive interest pursuant to §726(a)(5)

                  which provides for “interest at the legal rate;” however, the

                  language in §726(a)(5) specifying the “legal rate” contrasts with

                  the §1325(b)(1) “effective date of the plan - value of property to

                  be distributed” language which this Court has previously concluded

                  connotates a “time value of money” concept.          See In re Barnes, 528

                  B.R. at 508.       Unlike the Till approach, the federal judgment

                  interest rate does not reflect the market conditions and risks

                  involved in chapter 13 cases, rather it is based upon the weekly



                  Trustee argues, if the Court were to apply a judgment interest rate,
                  the Georgia judgment interest rate is more appropriate because a
                  state judgment is the only nonbankruptcy relief available to
                  Debtor’s creditors; that Debtor’s creditors could only realize
                  judgment from Georgia state courts in the event of default. The
                  Court need not address this argument since it agrees with the
                  Trustee that Till is the appropriate interest rate, not a judgment
                  interest rate.

AO 72A
                                                       12
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26             Page:13 of 14


                  average one year constant maturity Treasury yield.                     See 28 U.S.C.

                  §1961(a); In re Hockenberry, 457 B.R. 646, 658-59 (Bankr. S.D. Ohio

                  2011)(noting Till and concluding "using the federal judgment rate

                  to discount a stream of payments to present value would not be

                  appropriate in the context of the best-interest-of-creditors test

                  with respect to unsecured claims in Chapter 11 cases of insolvent

                  debtors.").

                            This      Court    finds    the    factors    to    be     considered       when

                  calculating the Till rate best reflect the time value of money,

                  especially when a debtor is opting to satisfy §1325(b)(1)(A) while

                  not committing all of his disposable income to the plan.

                            The    Court      must     now    determine   the    specific        rate     of

                  adjustment of the prime-plus rate set forth in Till.                     See Till, 541

                  U.S. at 479 (“Because bankrupt debtors typically pose a greater

                  risk of nonpayment than solvent commercial borrowers, the approach

                  then   requires      a    bankruptcy       court   to   adjust     the     prime      rate

                  accordingly.”).          Providing factors to consider, the Supreme Court

                  found the adjustment to be within the bankruptcy court’s area of

                  expertise     and    stated,       ”[t]he    appropriate      size    of     that     risk

                  adjustment depends . . . on such factors as the circumstances of

                  the estate, the nature of the security, and the duration and

                  feasibility of the reorganization plan.”                Id.    Though the Supreme

                  Court did not endorse a particular risk adjustment, the Court noted




AO 72A
                                                              13
(Rev. 8/82)
              Case:19-11098-SDB Doc#:26 Filed:09/30/20 Entered:09/30/20 17:28:26   Page:14 of 14


                  “other courts have generally approved adjustments of 1% to 3%.”

                  Id. at 480.

                            Utilizing these factors, Debtor should be afforded the

                  opportunity to modify his chapter 13 plan to propose the appropriate

                  Till rate of interest as of confirmation. 6        IT IS THEREFORE ORDERED

                  Trustee’s Objection to Confirmation is SUSTAINED and the hearing on

                  confirmation is continued to November 23, 2020 affording Debtor the

                  opportunity to amend his plan, if he deems it appropriate, on or

                  before Wednesday, October 21, 2020. 7

                                               [END OF DOCUMENT]




                  6  Under Hamilton v. Lanning, 560 U.S. 505, 518 (2010), “effective
                  date of the plan” in §1325(b)(1) is the date on which the plan is
                  confirmed. Hamilton, 560 U.S. at 518.

                  7 Noting Debtor may still opt to pursue confirmation of his current
                  plan contending it satisfies the terms of this Order.

AO 72A
                                                       14
(Rev. 8/82)
